DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-2 and 4 are rejected under 35 U.S.C. 102 a1 as being anticipated by Sebastian et al. (US 2014/0000638).
 	Regarding claim 1, Sebastian et al. discloses “a method of preparing a receptacle for an aerosol generating material” (abstract), the method comprising: 
 	“providing one or more cavities of the receptacle with a relatively wet aerosol generating material, the relatively wet aerosol generating material comprising a percentage of water” (the housing 91 forms a cavity for holding a relatively wet aerosol generating material 201. Para.0108, i.e., As seen therein, the cartridge 90 includes a first reservoir layer 201 and a second reservoir layer 202, which are each layers of nonwoven fibers formed into the shape of a tube encircling the interior of the cartridge shell 91, in this embodiment. The first reservoir layer 201 includes at least one component of the aerosol precursor composition, and the second reservoir layer 202 includes at least one separate component of the aerosol precursor composition. The liquid components, for example, can be sorptively retained by the reservoir layers. Para.0055, i.e., An exemplary aerosol precursor composition can be chemically simple, relative to the chemical nature of the smoke produced by burning tobacco. If desired, aerosol precursor compositions can include other liquid materials, such as water. For example, aerosol precursor compositions can incorporate mixtures of glycerin and water, or mixtures of propylene glycol and water, or mixtures of propylene glycol and glycerin, or mixtures of propylene glycol, glycerin, and water. Examiner noted that the liquid material having plurality of materials incudes a percentage of water); and 
 	“treating the relatively wet aerosol generating material to reduce the percentage of water of the relatively wet aerosol generating material to generate a relatively dry aerosol generating material in the one or more cavities” (para.0108, i.e., The first reservoir layer 201 is in fluid connection with a first transport element 301 (a wick in this embodiment), and the second reservoir layer 202 is in fluid connection with a second transport element 302 (a wick in this embodiment). The first wick 301 and the second wick 302 separately transport the components of the aerosol precursor composition stored in the respective reservoir layers via capillary action to the aerosolization zone 400 of the cartridge 90. As illustrated, the first wick 301 and the second wick 302 essentially merge in the aerosolization zone 400 to form a single wick that this in direct contact with the resistive heating element 50 that is in the form of a metal wire coil.  Examiner noted that the liquid is transferred from the liquid reservoir 201 to the wick 301 and the heater 50 is heated the wick 301 so that the liquid including wet aerosol generating material will be dry up or reduce a percentage of water in the liquid supply reservoir 201).
 	Regarding claim 2, Sebastian et al. discloses the relatively wet aerosol generating material comprises a wet gel, a slurry, or “a liquid” (Para.0055, i.e., An exemplary aerosol precursor composition can be chemically simple, relative to the chemical nature of the smoke produced by burning tobacco. If desired, aerosol precursor compositions can include other liquid materials, such as water. For example, aerosol precursor compositions can incorporate mixtures of glycerin and water, or mixtures of propylene glycol and water, or mixtures of propylene glycol and glycerin, or mixtures of propylene glycol, glycerin, and water).
 	Regarding claim 4, Sebastian et al. discloses the treating comprises “heating the relatively wet aerosol generating material” (as noted in para.0108 above the heating can be used to heat the liquid aerosol generating material).





Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	
 	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. (US 2015/0316270).
 	
 	Regarding claim 1, Koos et al. discloses “a method of preparing a receptacle for an aerosol generating material” (abstract, i.e., a steam generator for an oven), the method comprising: 
 	“providing one or more cavities of the receptacle with a relatively wet aerosol generating material, the relatively wet aerosol generating material comprising a percentage of water” (para.0054, i.e., The very fine water droplets wet the steam iron elements 13 on the entire surface thereof if they do not already evaporate in the heated baking atmosphere. Only a small quantity of thermal energy is required, in order to allow the water droplets of the aerosol to evaporate. Examiner noted that there is a percentage of water providing on the one or more cavity of the receptacle 13); and 
 	“treating the relatively wet aerosol generating material to reduce the percentage of water of the relatively wet aerosol generating material” (As noted in para.0054 above, the water droplets can be on the iron elements 13 and the steam iron elements. Para.0043 discuss about Heat transfer elements 13 and para.0044 also discuss about the steam iron elements 13 maintain the required temperature. This suggest that heating wet aerosol generating material (i.e., water) can reduced a percentage of water of the relatively wet aerosol generating material) “to generate a relatively dry aerosol generating material in the one or more cavities” (it would be obvious that the user can apply tap water for water supply so that during use of the evaporation surface of iron elements 13, the scales (i.e., impurities and other substances of tap water) are left behind and form sloid compounds when water evaporates from the evaporation surface of iron elements. Examiner takes Official Notice that “tap water forming scales after evaporation” is well known in the art because scales is particular common in the main water supply (i.e., hard water) which contains a relatively high level of impurities such as calcium and magnesium). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Koos et al. to use tap water that is generally available and cheap to use. 
 	Regarding claim 5, Koos et al. discloses “the treating comprises heating the receptacle in an oven” (abstract, i.e., an oven).


 	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. (US 2015/0316270) in view of Sebastian et al. (US 2014/0000638). 
 	Regarding claim 2, modified Koos et al. discloses all the features of claim limitations as set forth above except for the relatively wet aerosol generating material comprises a wet gel, a slurry, or a liquid.
 	Sebastian et al. teaches the relatively wet aerosol generating material comprises a wet gel, a slurry, or “a liquid” (Para.0055, i.e., An exemplary aerosol precursor composition can be chemically simple, relative to the chemical nature of the smoke produced by burning tobacco. If desired, aerosol precursor compositions can include other liquid materials, such as water. For example, aerosol precursor compositions can incorporate mixtures of glycerin and water, or mixtures of propylene glycol and water, or mixtures of propylene glycol and glycerin, or mixtures of propylene glycol, glycerin, and water). Koo et al.’s teaches aerosol forming device. Sebastian et al. teaches aerosol forming device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Koos et al. with Sebastian et al., by replacing Koos et al.’s aerosol generating material with Sebastian et al.’s aerosol generating material, to provide desired materials for heat treatment process.
 	Regarding claim 4, modified Koos et al. discloses the treating comprises “heating the relatively wet aerosol generating material” (Sebastian et al., as noted in para.0108 above the heating can be used to heat the liquid aerosol generating material).


 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. (US 2015/0316270) in view of Branton et al. (US 2012/0222690).
 	Regarding claim 3, modified Koos et al. discloses all the features of claim limitations as set forth above except for the relatively dry aerosol generating material comprises a dry gel.
 	Branton et al. teaches “the relatively dry aerosol generating material comprises a dry gel” (abstract, i.e., The invention relates to a smoking article comprising a carbonaceous dried gel (3), (such as a xerogel, aerogel or cryogel), a filter (2) for a smoking article comprising a carbonaceous dried gel and the use of a carbonaceous dried gel for the filtration of smoke) or a powder. Koos et al. teaches aerosol generating device. Branton et al. teaches aerosol generating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Koos et al. with Branton et al., by substituting Koos et al.’s aerosol generating materials with Branton et al.’s aerosol generating material, to provide desired materials for heat treatment process.



 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. (US 2015/0316270) in view of Porta (US 3,289,314).
 	Regarding claim 6, Koos et al. discloses the one or more cavities of the receptacle.   
 	Koos et al. is silent regarding the treating comprises freeze drying the relatively wet aerosol generating material in the one or more cavities of the receptacle.  
 	Porta teaches “the treating comprises freeze drying the relatively wet aerosol generating material” (col.1, all, in particular at lines 10-20, i.e., freeze drying liquid foods). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Koos et al. with Porta, by placing Koos et al.’s one or more cavities of the receptacle having liquid material to Porta’s freeze drying chamber, to cause the frozen moisture content of food to sublime to produce dry material and the dry material may be packaged and stored for long periods of time without refrigeration (col.1 at lines 14-20) as taught by Porta. 

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. (US 2015/0316270) in view of Hickey (WO 0168169)
 	Regarding claim 7, Koos et al. discloses all the features of claim limitations as set forth above except for providing a protective barrier on the receptacle to seal the relatively dry aerosol generating material in the one or more cavities.
 	Hickey teaches “a protective barrier on the receptacle to seal the relatively dry aerosol generating material in the one or more cavities” (on page 15, 10-15, i.e., upper surface 21u to seal cavity form by 22u. See fig.3 for details). Koos et al. teaches an aerosol generating device. Hickey teaches an aerosol generating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Koos et al. with Hickey, by adding the protective layer to prevent the metal layer 22u from rusted or damaged.


 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2014/0000638) in view of Branton et al. (US 2012/0222690).
 	Regarding claim 3, Sebastian et al. discloses all the features of claim limitations as set forth above except for the relatively dry aerosol generating material comprises a dry gel.
 	Branton et al. teaches “the relatively dry aerosol generating material comprises a dry gel” (abstract, i.e., The invention relates to a smoking article comprising a carbonaceous dried gel (3), (such as a xerogel, aerogel or cryogel), a filter (2) for a smoking article comprising a carbonaceous dried gel and the use of a carbonaceous dried gel for the filtration of smoke) or a powder. Sebastian et al. teaches aerosol generating device. Branton et al. teaches aerosol generating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sebastian et al. with Branton et al., by substituting Sebastian et al.’s aerosol generating materials with Branton et al.’s aerosol generating material, to provide desired flavor for smoking.  


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2014/0000638) in view of Dooly et al. (US 2015/0201674).
 	Regarding claim 7, Sebastian et al. discloses all the features of claim limitations as set forth above except for providing a protective barrier on the receptacle to seal the relatively dry aerosol generating material in the one or more cavities.
 	Dooly et al. teaches “a protective barrier on the receptacle to seal the relatively dry aerosol generating material in the one or more cavities” (para.0020, i.e., the cartridge is enclosed by a polymeric barrier within the non-hermetically sealed display package. In embodiments including a polymeric barrier, the barrier can be lining the interior of the non-hermetically sealed display package. In particular embodiments, the polymeric barrier can be a blister package encasing the cartridge). Sebastian et al. teaches an aerosol generating device. Dooly et al. teaches an aerosol generating device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sebastian et al. with Dooly et al., to provide Dooly et al.’s polymeric barrier to enclose Sebastian et al.’s aerosol generating cartridge, to form a protective packaging (para.0020) as taught by Dooly et al.  


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160161108, US 20150040922, 20130255702

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761